DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
 

Response to Remarks
Acknowledgments
	Examiner acknowledges Applicant’s summary of the interview conducted August 16, 2022.

Rejection under 35 USC §101
Applicant's remarks filed 8/30/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s position that the claimed invention integrates a practical application into the judicial exception [abstract idea], as evidenced by the limitations of amended claim 1 that recites the step of formatting input data for a machine learning model, further providing an example of a what an additional element could be: “a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way that uses gravity to optimize the speed of the machine while maintaining quality of the formed paper web is considered an integration of a judicial exception into a practical application”.
However, examiner notes that this example is not understood in the art of machine learning.   A review of the Applicant’s disclosure indicates that no particular machine that is limited to machine learning model execution, is recited; and mere data formatting to fit to a mathematical model, even a “machine learning model”, fails to limit the application to a particular machine or improve machine operation (see MPEP 2106.05(a)/(b)).
In response to the Applicant’s remarks that the generation of a cross-factor model used for prediction of risk represents a practical application, examiner respectfully maintains that there the generation of a cross-factor model is the expected result of the mathematical concepts and formulas employed; that is, the claimed invention fails to apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(c)(e)).
In response to Applicant’s remarks that examiner has failed to meet the standard set forth in the Berkheimer memo, please note the previous Office action dated 6/6/2022, provides evidence in the form of a publication, the excerpt therefrom re-produced for the reader’s convenience” 
“the attached evidence as cited in the prior art rejection (Listen Data), wherein the details of how to compute the significant elements of the claimed method using SAS, R and Python are provided.  These programming tools are readily available for public use (i.e. “well-understood, routine and conventional in the field”), for configuring an operable programming environment and effectively integrate a conventional system to enable an “immediate indication of risk”. 
Please also consider the Applicant’s own disclosure of technology components involvement at paragraphs 45 to 54.  These passages describe the system components and their respective operations, well within the scope of known and well-understood  systems/system operations. 
Accordingly, the 35 USC §101 rejection is maintained.

Rejection under 35 USC §103
Applicant’s remarks with respect to claims amended to recite a specific method of data analysis have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the remarks.  Please note that examiner does not concede to the applicability of the art of record to the immediate claim set and reserves the right to re-introduce this art if appropriate in subsequent prosecution. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, and similar claims 8 and 15, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite the steps of:
retrieving a set of data associated with an event in response to a determination that new data is available for processing (i.e. timely communicating data of a specified type (e.g. electronic transaction  data)); 
identifying cross-factor variables associated with the set of data retrieved,  wherein the identifying the cross-factor variables comprises formatting the retrieved set of data as an input for a machine learning model (i.e. processing data (e.g. filtering and/or associating data types/values into a form for subsequent processing, such as formatting input for logical processing)); 
generating a first two-dimensional distribution of a first variable of the two or more of the variables (i.e. processing first data type according to a mathematical construct); 
generating a second two-dimensional distribution of a second variable of the two or more of the variables (i.e. processing second data type according to a mathematical algorithm); 
generating, based on the first two-dimensional distribution and the second two-dimensional distribution, visual relatedness information that indicates a relatedness of the first variable and the second variable (i.e. processing data (e.g. combining data results into a correlation model));
computing information values for each of the cross-factor variables identified, wherein the information values are computed using a specified statistical model with defined parameters and predetermined value ranges (e.g. “weights of evidence (WoE) for combining the two or more of the variables, and wherein the WoE comprises a value that measures a strength of the combined two or more of the variables for separating a first risk above a predefined threshold and a second risk below a predefined threshold” (i.e. performing prescribed data processing)); 
evaluating , at least in part using the visual relatedness information and the information values, the cross-factor variables identified to verify that the two or more of the variables are a correct match (i.e. putting values into a graphical form for visual verification); 
filtering, the cross-factor variables that do not meet a threshold value criteria (i.e. processing data (e.g. applying a value filter)); and 
creating, a cross-factor model using the filtered cross-factor variables for making a prediction on the event (i.e. applying a known statistical model using resultant values); and predicting , based on  model a riskiness of an electronic transaction (i.e. making a prediction according to statistical model).
The limitations individually and in combination, as drafted, is a process that, under its broadest reasonable interpretation, is directed to a mathematical concept but for the recitation of generic computer components. That is, other than the system claim 8 reciting “a processor,” and claim 15, reciting “machine” nothing in the claims elements preclude the step from describing a mathematical model.  For example, but for the “a processor” language, the steps encompass the performance of a statistical analysis (i.e. the steps of retrieving data, identifying variables therefrom, and the consequent processing of the data to a recognized result by analysis using a known techniques in the context of this claim encompass performing data analysis; and as such  falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Examiner further notes that the added language of an “electronic transaction”, fails to represent more than on functional descriptive matter in the patentability analysis.  Likewise, the step of data formatting fails to take the claimed invention beyond the abstract idea. Please see above response.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to “make a prediction on an event”, a natural result of statistical analysis.  The processor is both recited and disclosed at a high-level of generality (i.e., as a generic and inclusive processor performing generic processor function), such that it amounts no more than mere instructions to apply the exception using any generic processor component (See Applicant’s disclosure ¶0045). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the data analysis is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic processor component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-7, 9-14 and 16-20 are dependent on independent claims 1, 8 and 15, and include ail the limitations of independent claim. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing known refinements of the data analysis, limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis; nor do the recite any additional technology that represents significantly more than the abstract concept. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable over Anderson et al. (US 2009/0132347), herein “Anderson”; in view of Matange et al. (US 2015/0310648), herein “Matange”


Referring to Claims 1, 8, 15 and 17, respectively directed to the same system, method and non-transitory machine readable medium, Anderson teaches:
 a non-transitory memory storing instructions; and 
a processor configured to execute the instructions to cause the system to perform operations (e.g. ¶0229: As used herein, the term "processing machine" is to be understood to include at least one processor that uses at least one memory. The at least one memory stores a set of instructions. The instructions may be either permanently or temporarily stored in the memory or memories of the processing machine. The processor executes the instructions that are stored in the memory or memories in order to process data. The set of instructions may include various instructions that perform a particular task or tasks, such as those tasks described above in the flowcharts. Such a set of instructions for performing a particular task may be characterized as a program, software program, or simply software); the operations  comprising: 
based on a determination that new data is available for processing, retrieving a set of data associated with an electronic transaction between multiple transacting entities (Fig. 2, step 210, and ¶0136:  As shown in FIG. 2, a process using the techniques of the invention starts in step 200 and passes to step 210. In step 210, the process obtains customer transaction information. That is, the process retrieves data obtained from customer transactions. Then, the process passes to step 220. In step 220, the process obtains supplemental information. Further details of step 220 are shown in FIG. 3 and described below);
 identifying variables associated with the retrieved set of data (¶0059 and/or ¶0079: As described above, in order to make more useful modeling variables for profiling consumer spending behavior the sequential transaction data can be compressed into low-dimensional state estimators, i.e., over a period of months, for example. Three first-order state variables commonly tracked in transaction data are the average transaction volume (dollars spent on a particular class of merchant), transaction frequency (transaction rate), and "recency" (the rate of change of transaction frequency). These three variables are commonly used in demographic databases, and are commonly referred to as RFM data (recency, frequency and monetary); 
analyzing the variables identified using a cross-factor variable analysis on two or more of the variables (e.g. ¶0062: With regard to understanding the data, the distribution of each relevant variable is studied, such as the value range (minimum, maximum), the value density, the special values, etc.);
 identifying cross-factor variables for describing the electronic transaction, wherein the identifying the cross-factor variables comprises formatting the retrieved set of data as an input for a machine learning model (e.g. ¶0067-¶0068: In conjunction with transforming the variables as desired and/or as needed, the modeling process includes the step 2160 of variable selection. Thereafter, the model development may include training of the model 2170 in conjunction with testing of the model. This may then be followed by model validation; and/or ¶0073: Hereinafter, aspects of data transforms will be described. With regard to numeric data, raw data that is already in numerical form can be used directly as inputs to a model. However, transformations are often necessary to fully exploit the value of the information. For example, calendar dates (such as month of year) might be useful to capture seasonal patterns, but in general dates are better transformed into a temporal variable (such as "Customer Age," rather than "Date of Birth;" or "days since last purchase," instead of "Date of Purchase"). Variables with bimodal distributions with respect to the dependent variable cannot be fully exploited by linear models. For example, the probability of fraud is higher for very large transaction amounts as well as very low transaction amounts. In such cases, it is desirable to either create a secondary variable (Low$=="amount&lt;$5") or transform the raw variable into a prior probability using a look-up table (e.g. P(fraud|amount). In some cases, it is useful to linearize continuous variables that have highly skewed distributions. For example, transaction amounts have a natural, Lognormal distribution (purchase amount typically has a Normal, bell-shaped, distribution on a logarithmic plot). For some applications, therefore, model performance or stability may be improved by using the logarithm of the transaction amount, rather than the raw value. More generally, continuous variables can be linearized using binning algorithms, which classify all values into discrete categories. Commonly used algorithms include fixed (e.g. deciling splits the value into 10 categories, lowest to highest 10%), variable binning, or Weight-of-Evidence (WOE) transforms (based on information metrics). WOE transformation breaks down a variable's whole value range into several distinct bins and replaces the raw values within a same bin with a constant multiple of log odds, i.e., a logarithm of the odds ratio. The algorithm of WOE ensures the linearity relationship between the transformation and target binary variable); 
generating a first two-dimensional distribution of a first variable of the two or more of the variables (e.g. Fig. 10, elms. 260 and 272 or 274 or 276; ¶0079, and ¶0153: After step 250, the process passes to step 260. In step 260, the process tracks state variables associated with the identified transaction data. Various state variables may be tracked. Illustratively, in step 272, a volume of the identified transaction data is tracked. As shown in step 274, the recency of the identified transaction data is tracked. Alternatively or in addition to, in step 276, the frequency of the identified transaction data is tracked); 
generating, based on the first two-dimensional distribution and the second two-dimensional distribution, visual relatedness information that indicates a relatedness of the first variable and the second variable (e.g. ¶0090: Steps need to be taken throughout the model building process (variable creation, variable selection, and model training) to prevent overfitting. In addition, several "dimension reduction" techniques can be applied to sets of variables, to systematically force specific variables into higher-level, more general categories. Methods of dimension reduction include, but are not limited to, cluster analysis, principal component analysis, factor analysis, independent component analysis, collaborative filtering, hidden Markov models, statistical smoothing, and mixture models; and ¶0092); 
computing information values for each of the cross-factor variables identified
wherein the information values are computed using weights of evidence (WoE) for combining the two or more of the variables, and wherein the WoE comprises a value that measures a strength of the combined two or more of the variables for separating a first risk above a predefined threshold and a second risk below a predefined threshold (¶0083: Hereinafter, aspects of normalization will be described. For some modeling techniques, the actual value ranges for some variables could be 0 to 1 (for binary variables) or 0 to $1,000,000 for transaction amounts. This can be problematic for some classes of models. As a result, raw numerical patterns are normalized before being used as inputs to the model. Common techniques include Weight of Evidence, linear normalization (converting all values into a range from 0 to 1), Z-scaling (transforming all values into the number of standard deviations from the population mean, or X.sup.T=(x-.mu.)/.sigma.), and binning algorithms, for example and ¶0147: For example, the satisfaction of predetermined thresholds might be utilized. If the effectiveness of the current wave of marketing activity is satisfactory, then the process passes from step 366 to step 367. In step 367, based on the next ranked subset of the second population, the process generates the next wave of marketing activity.  in view of ¶0154: After any of steps (272, 274, 276) the process passes to step 277. In step 277, the process identifies the likely events in the population associated with identified transaction data based on state variables; i.e., these events may be indicative of or relate to fraud risk, vacation and/or business travel, for example); 
evaluating, at least in part using the visual relatedness information and the information values, the cross-factor variables identified to verify that the two or more of the variables are a correct match (¶0073:ibid; ¶0083: Hereinafter, aspects of normalization will be described. For some modeling techniques, the actual value ranges for some variables could be 0 to 1 (for binary variables) or 0 to $1,000,000 for transaction amounts. This can be problematic for some classes of models. As a result, raw numerical patterns are normalized before being used as inputs to the model. Common techniques include Weight of Evidence, linear normalization (converting all values into a range from 0 to 1), Z-scaling (transforming all values into the number of standard deviations from the population mean, or X.sup.T=(x-.mu.)/.sigma.), and binning algorithms, for example); 
filtering the cross-factor variables that do not meet a threshold value criteria (¶0143: Alternatively, as shown in step 325, the first population might be defined based on filtering the relevant accounts using behavior and/or risk criteria. In accordance with a yet further embodiment, as shown in step 326, the first population might be defined based on an account list. After the first population is defined using one of steps (324, 325, 326) the process passes to step 328. In step 328, the process returns to step 340 of FIG. 4); 
creating a cross-factor model using the filtered cross-factor variables (¶0227: Then, in step 1530, the process divides a random sample of accounts in the existing customer database into those with and without a preference for Airline X. In step 1530, this dataset is then split into development and validation samples. This splitting allows training and validation of the models. That is, in step 1530, the process trains the model to predict preferences on the development dataset and validates on the validation dataset using only variables that are available for prospects. That is, a model in accordance with this aspect of the invention is developed using data from the existing customers of an entity to determine information about new customers of the entity. Accordingly, as can be appreciated, a wide variety of information is available for the existing customers that is not available for new customers. However, only that information (of existing customers) that will be available for new customers is used in the development of the models); and 
predicting, based on the cross-factor model, a riskiness of the electronic transaction.  (¶0056: Modeling applications of these data include predicting response to marketing offers, customer default, attrition, fraud, as well as forecasting revenue or profitability, for example).
While Anderson teaches to model development that visualizes variable relationships (e.g. Fig. 19 and/or Fig. 20; ¶0094: dimensional space; and ¶0120), he fails to be specific to the feature of evaluating  at least in part using the visual relatedness information and the information values for match correctness.
Matange however in his techniques for data visualization, discloses this feature (Abstract: At least one offset value is specified that determines a mapping of one or more shape-defining vertices of the at least one shape to a location that is a fractional distance between two of the discrete, categorical index values, such that a generated set of data specifies a pixel location for each of the shape-defining vertices of the at least one shape; Fig. 6 and ¶0066: A different offset data value is specified for each polygon shape depicted in a graph. The offset data value is generally specified as a category name plus an offset value, such as “A+0.5” or “A−0.5”, where the +/−0.5 is understood to refer to the proportional location between the specified category value, “A”, and the next adjacent category value in the specified positive or negative direction (right or left, up or down, respectively). Thus, the offset data values define vertices and otherwise specify size and position of the geometric shape that is located between the category name values (index marks) on the display screen).
One of ordinary skill in the art would find it obvious to visualize data  processing and results because graphs are used to commonly used to display data and assist in data analysis in many fields, for example, statistical analysis of data sets (Matange: Background).
 
Referring to Claims 2, 9 and 16, Anderson in  view of Matange teaches  system, method and medium  of claims 1, 8 and 15 respectively, Anderson further teaching wherein the threshold value criteria comprises a predefined information value threshold (¶0147: predetermined thresholds might be utilized).  

Referring to Claims 3 and 10, Anderson in  view of Matange teaches  system, method and medium  of claims 1 and 8 respectively, and while the Anderson teaching embraces graphical representation and mapping datasets to a  target binary variable (¶0073), he is silent to “visual relatedness information comprises a heat map, and wherein the first two-dimensional distribution is opposite the second two-dimensional distribution”.  
Matange however discloses this feature in his techniques for data visualization (e.g. Fig. 5 and/or Figs. 9 and 10).
One of ordinary skill in the art would find it obvious to visualize data  processing and results because graphs are used to commonly used to display data and assist in data analysis in many fields, for example, statistical analysis of data sets (Matange: Background), and a heat map is particularly useful when practical for illustrating densities and contrast in data.

Referring to Claims 4, 11 and 18, Anderson in  view of Matange teaches  system, method and medium  of claims 1, 8 and 15 respectively, Anderson further teaching, wherein the operations further comprise predicting a reasoning for the electronic transaction (Fig. 21 and ¶0096:  To explain further with regard to FIG. 21, an affinity model was constructed by profiling accounts in the general portfolio versus accounts with an internet-specific credit card. The objective of this exercise was to demonstrate that one could infer what type of credit card a customer had purely from their spending behavior, i.e., no demographic variables were included. A few individual preferences (such as ISP service, internet shopping, etc.) were strong indicators. This particular "affinity model" used only the top 40 principal components to predict the cardholder carried an internet card).  

Referring to Claims 5-7, 12-14, 19 and 20, Anderson in  view of Matange teaches  system, method and medium  of claims 1, 8 and 15 respectively, Anderson further teaching wherein the operations further comprise: 
re-evaluating the cross-factor variables identified independent of the threshold value criteria, wherein the re-evaluating includes selecting the cross-factor variables that include a correlation to the electronic transaction (Fig. 22, ¶0057: In FIG. 22, this is characterized as dataset construction 2120. This modeling dataset is used to build (or "train") a predictive/explanatory model, which is used to predict outcomes or classify novel (or unlabelled) patterns. Model predictions are often referred to as scores, and the process of generating predictions for a set of records in a data set is called scoring. Model development is an iterative process of variable creation, selection, model training, and evaluation; ¶0065-¶0068: In order to verify the model will perform as expected on any independent dataset, a modeler would ideally like to set aside some fraction of the data solely for final model validation. A validation (or "hold-out") data set consists of a set of example patterns that were not used to train the model. A completed model can then be used to score these unknown patterns, to estimate how the model might perform in scoring novel patterns….); and  
wherein the filtering of the cross- factor variables includes filtering out of the cross-factor variables that are not selected during the re-evaluating of the cross-factor variables (¶0090); and   
wherein the re-evaluating of the cross-factor variables includes an evaluation of the cross-factor variables independent of the threshold value criteria (e.g. ¶0063, ¶0069 and ¶0071: interpolation; and/or ¶0109: Each of these methods measures some characteristic of the variable that if fully-exploited in the model would have predictive power, individually. Methods used to estimate the incremental value of variables, when used in combination include mutual information criteria, multicolinearity tests, cluster analysis, evolutionary selection, relationship discovery, and sensitivity analysis. Sensitivity analysis is especially useful for evaluating variables for inclusion in non-linear models, since it measures the sensitivity of the model's response to variations in individual variables. In many cases, a modeler may rank variables using several methods, and select the top X variable from each method for the final model).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for its technical description of a related machine learning method:
Rafaila 	(US 2019/0121919)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARIEL J YU/Primary Examiner, Art Unit 3687